Exhibit 10.1

 

LOGO [g901941ex10_1pg01a.jpg]

March 13, 2015

Via Hand Delivery

Redwoods Business Center, LP

c/o Cuff Property Management Co.

2401 Stanwell Drive

Concord, CA 94520

Attn: S.P. Cuff, Managing Partner

 

Re: 2411 Stanwell Property Lease

Dear Mr. Cuff:

Pursuant to Section 37, Option to Renew, of the Lease Agreement dated August 1,
2013 this letter will serve as Cerus Corporation’s notice of its option to renew
and extend the lease for an additional term of two years. The expiration date of
the lease shall be extended to July 31, 2017.

Please acknowledge receipt of this letter by signing below and returning a copy
to me for our files.

Should you have any questions, please do not hesitate to contact me.

 

Sincerely, /s/ Kevin D. Green Kevin D. Green Vice President, Finance and CFO

 

Acknowledged and Agreed To: Redwoods Business Center, LP By:

/s/ S.P Cuff

S.P. Cuff, Managing Partner

 

LOGO [g901941ex10_1pg01b.jpg]